Schneider, Judge.
1. Section 4141.31 (B) (2), Revised Code, in effect from October 16, 1959, to October 19, 1963, inclusive, did not authorize unemployment benefits, in addition to vacation pay for the same week, to be paid to an employee who was confronted with the certainty of being laid off, offered the alternative of accepting that certainty or of electing to take a *9vacation, and voluntarily elected the vacation.
2. An employee who voluntarily elected to receive and accepted vacation pay, received “remuneration,” was not “totally unemployed,” and, therefore, was ineligible for unemployment benefits pursuant to Sections 4141.01 to 4141.46, inclusive, Revised Code, in effect from October 16, 1959, to October 19, 1963.
Judgment reversed.
Corrigan, O’Neill and Herbert, JJ., concur.
Taft, C. J., Matthias and McLaughlin, JJ., dissent.
Corrigan, J., of the Eighth Appellate District, and McLaughlin, J., of the Fifth Appellate District, sitting, respectively, for Zimmerman and Brown, JJ.